Citation Nr: 1427505	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for bilateral sensorineural hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for asbestosis, bilateral hearing loss, and tinnitus. 

In March 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of asbestosis.   

2.  The Veteran's audiometric findings do not demonstrate a hearing loss disability as defined by VA regulations.

3.  The preponderance of the competent and credible evidence shows that the Veteran's tinnitus was not manifested during service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by letters issued in February 2005 and September 2007, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.  Although the September 2007 VCAA letter explaining how VA determines the disability ratings and effective dates was sent to the Veteran after the July 2005 rating decision, the claims were subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34. 

Regarding VA's duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, diagrams, and articles are associated with the claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was also provided with a VA audiology examination in May 2005 and a VA respiratory examination in August 2007.  The Board finds that the VA examination reports are sufficient for adjudicatory purposes, since they are based on the Veteran's medical history and described their findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In March 2014, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Asbestosis

The Veteran asserts that he is entitled to service connection for asbestosis as a result of his exposure to asbestos in service.  In support of his claim, the Veteran submitted various information and articles pertaining to asbestosis, the job duties of his military occupational specialty, and the ship on which he served, as well as diagrams and photographs, and a private evaluation by Dr. P. Lucas with related X-ray findings.  Dr. Lucas indicated that the X-rays indicated bilateral interstitial fibrotic changes consistent with asbestosis in a patient who had an adequate exposure history and latent period.  VA treatment records list asbestosis as an active problem based upon the evaluation by Dr. Lucas.  

The record also contains a chart of Navy Job Title (Ratings) and Probability of Exposure, which shows that the Veteran's military occupational specialty of Aviation Boatswain's Mate (ABF) had probable exposure to asbestos. 

In August 2007, the Veteran was afforded a VA respiratory examination, with accompanying X-rays, CT scan, and pulmonary function testing.  The examiner stated that the chest X-rays were normal and that the CT scan definitively showed that the Veteran did not have asbestosis.  The examiner explained that an X-ray only screens for asbestosis and is not diagnostic, as it only produces shadows of possible pathology.  She stated that, by contrast, a CT scan is diagnostic.  She stated that the Veteran had a longtime history of tobacco use disorder, which can cause calcified scarring that is frequently misdiagnosed as asbestosis during asbestos screening X-rays.  In essence, the evaluation of asbestosis made by Dr. Lucas was based upon an inconclusive screening X-ray, whereas the CT scan performed as part of the VA examination provided definitive findings that asbestosis was not present.  A staff physician interpreted the results of the Veteran's accompanying pulmonary function testing, and determined that the spirometry was within normal limits.      

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Because the evidence fails to establish a current diagnosis for asbestosis, the Veteran's claim does not satisfy the criteria for service connection.  Shedden, 381 F.3d at 1166-67.  As such, service connection for asbestosis is not warranted. 

Hearing Loss and Tinnitus

The Veteran asserts that he was exposed to acoustic trauma during service, and that the acoustic trauma caused his hearing loss and tinnitus. 

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran's entrance examination in July 1962 and separation examination in August 1965 did not contain findings indicating hearing loss for VA purposes, although the Board acknowledges that the Veteran's August 1965 separation examination did not include audiometric testing.  While a July 1962 service treatment record noted otitis media and the July 1962 report of medical history and examination report both referenced an ear infection, they also noted that the infection had been cured.  The Veteran's service treatment records did not reflect complaints, treatment, or diagnoses of hearing loss or tinnitus.  

The record reflects that when the Veteran submitted prior claims for dental treatment and a low back disability in March 1966, he did not seek service connection for hearing loss or tinnitus.

VA treatment records reflect that, aside from a recommendation for an audiology consultation in April 2001, neither hearing loss nor tinnitus was reported until May 2005.  

In May 2005, the Veteran was afforded an audiology examination.  The Veteran reported noise exposure to firearms, machine guns, firing ranges, naval guns, aircraft engines, and ship engines, as well as the flight line and helicopters.  He reported post-service noise exposure without the use of hearing protection to demolitions, factory noise, oil rigs, construction work, machine shop, pipefitting, truck driving, electrical generators, auto repair, carpentry tools, public road work, jackhammer, and power tools.  The Veteran reported that he began using hearing protection in approximately 1980.  He also reported post-service noise exposure to chainsaws, power lawnmowers, farm equipment, and leaf blowers.  The Veteran reported tinnitus in both ears with onset in service.  He also reported the gradual onset of hearing loss since service. 

The examiner determined that the Veteran had normal hearing in the right ear from 250 Hz to 4000 Hz, and diagnosed mild to moderate sensorineural hearing loss above 4000 Hz.  She determined that the Veteran had normal hearing in the left ear from 250 Hz to 4000 Hz, with mild to moderate sensorineural hearing loss above 4000 Hz.  The examiner also diagnosed tinnitus based upon the Veteran's self-report.  Audiometric testing revealed pure tone thresholds in decibels as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
10
20
25
94
LEFT
15
15
20
20
25
96

The examiner opined that it was not likely that the Veteran's hearing loss and tinnitus were caused by noise exposure during military service.  She noted that the service treatment records did not indicate hearing loss or tinnitus.  She also noted significant post-service noise exposure, including working as a heavy equipment operator for 22 years.  

At the Veteran's March 2014 Board hearing, he reported continuous noise exposure, particularly from a centrifugal purifier and other machinery, without the use of hearing protection, as well as noise on the flight deck with helicopter engines.  He testified to experiencing ringing in his ears in service.  He also reported working in a loud environment as a heavy equipment operator after service.  

Based upon the audiometric findings from the VA examination, the Veteran is not shown to have a degree of hearing loss considered to be a disability for VA purposes.  Hearing loss is defined strictly by regulation, and impaired hearing is not considered to be a disability unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or where the auditory thresholds for at least three of the above frequencies are 26 decibels or greater, or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's testing did not reflect an auditory threshold of 40 decibels or greater at any of the prescribed frequencies for either ear, nor was there an auditory threshold of 26 decibels or greater shown at any of the prescribed frequencies for either ear.  The Veteran's speech recognition scores did not fall below 94 percent for either ear.  As a result, although the VA examiner noted mild to moderate sensorineural hearing loss above 4000 Hz bilaterally, the Veteran is not shown to have a hearing loss disability for VA purposes.  As such, the Veteran's claim does not satisfy the first criterion for service connection.  Shedden, 381 F.3d at 1166-67. 

With regards to the issue of service connection for tinnitus, the Board finds that the Veteran's claim is not supported by the evidence of record.  The Board acknowledges that the Veteran is currently diagnosed with tinnitus, and that, given his military occupational specialty, he was likely exposed to noise in service.  However, the Board finds that the VA examiner's report, which declined to relate tinnitus to service, is entitled to greater evidentiary weight than the Veteran's own assertion of in-service causation.  

The Board acknowledges that the Veteran is competent to report a history of tinnitus, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, the absence of any complaints of tinnitus in the post-service treatment records prior to 2005 is persuasive evidence that the Veteran did not experience such symptoms during or since service, and outweighs his present recollection to the contrary.  

Given the silence in the service treatment records, the failure to mention tinnitus in his earlier, March 1966 disability claim submitted to VA, and the absence of any such complaints in the post-service treatment records until May 2005 (i.e. when he underwent a VA audiology examination for his VA disability claim), the Board determines that the Veteran's report of tinnitus onset in service is not credible, and thus should be afforded no probative weight. 

By contrast, the Board finds that the VA medical opinion regarding tinnitus is highly probative, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale, which included reference to the Veteran's significant post-service noise exposure.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The examiner's medical opinion is also consistent with the evidence of record, which reflects that the Veteran first reported tinnitus in 2005, 40 years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In summary, the Board determines that the Veteran's assertion that his tinnitus had its onset in service is not credible.  As the only medical opinion of record failed to link the Veteran's current tinnitus to service, the evidence weighs against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A.   § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As a result, the Veteran's tinnitus claim must be denied.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for asbestosis is denied. 

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


